Citation Nr: 0019282	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
internal derangement of the right knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from September 1944 to 
November 1945.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in November 1996, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

The appellant's internal derangement of the right knee is 
manifested by complaints of chronic pain and swelling, 
significant genu varus, range of motion which lacked 5 
degrees of extension and flexion to 100 degrees with pain on 
motion, crepitation, tenderness to palpation, marked 
enlargement and lateral laxity to stress and muscle strength 
measured as 4/5 with atrophy of the right quadriceps muscle.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for internal derangement of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Code 5257 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation is well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a).  Specifically, his 
assertions regarding the increase in severity in the right 
knee disorder since the last time it was evaluated by VA are 
deemed sufficient to render the claims plausible.  See e.g. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Upon careful review of the entire evidence of record in this 
case, the Board concludes that entitlement to an evaluation 
in excess of the currently assigned 30 percent rating is not 
warranted.  In reaching this conclusion, the Board has 
reviewed VA outpatient treatment reports dated from 1994 to 
1997, a statement from a private physician dated in August 
1996, and a VA examination report dated in January 1999.  
However, particular emphasis has been placed upon the 
findings noted on VA examination in January 1999, viewed in 
light of the criteria for an increased evaluation as set 
forth below.

The record reflects that in December 1945, the RO granted 
service connection for internal derangement of the right knee 
and assigned a 10 percent disability evaluation effective 
from November 28th, 1945.  In October 1946, the appellant 
underwent examination by VA.  He reported that while training 
overseas, he injured his right knee.  He was told it was a 
sprain and later it was diagnosed as internal derangement.  
He underwent surgery in August 1945 but indicated that he has 
had trouble with the knee since that time.  He reported 
complaints of chronic pain, stiffness after sitting for 
extended periods and swelling.  He noted that he could not do 
much standing or walking and that the knee locked 
occasionally.  He stated that he was restricted at his job, 
although he had not missed much work due to the knee 
disorder.  He indicated that he did not sleep well as night 
when his knee hurt which was mostly after walking a lot or 
standing for a long time.  On physical examination, the right 
knee was 1/2 inch larger that the left.  There was limitation 
of motion and slight tenderness at the medial semi-lunar 
cartilage.  There was considerable crepitation in the knee 
joint with motion and x-rays were considered to be negative.  
The diagnosis was arthritis, chronic, traumatic, right knee, 
secondary to old injury in the service followed by an 
operative procedure.

In December 1946, the RO increased the appellant's disability 
evaluation to the 30 percent level effective from October 
8th, 1946.  The 30 percent evaluation has been carried 
forward to the present appeal.

VA outpatient treatment reports dated in 1994 and 1995 
reflect that the appellant was seen for complaints of right 
knee pain.  In August 1995, it was noted that the appellant 
was offered a total knee replacement but declined based upon 
his age.  A private examination report dated in August 1996 
noted that the appellant had bilateral genu varum and that 
the maximum point of tenderness was at the medial joint line.  
There was moderate grating of the patella and his range of 
motion was from 5 degrees to 90 degrees.  X-ray examination 
revealed complete absence of the medial compartment with 
large osteophytes extended posteriorly and laterally.  There 
were multiple areas of calcification along the quadriceps 
tendon and at the patellofemoral joint.  The impression was 
severe degenerative arthritis of the knees.  It was further 
noted that if his general medical status would permit, the 
appellant will probably require bilateral total knee 
arthroplasty.

On VA examination in January 1999, the appellant reported 
complaints of chronic pain and swelling of the right knee.  
He indicated that weight bearing was painful and that he had 
difficulty with any attempts at squatting or going up stairs 
or steps.  He noted difficulty with the right knee giving way 
and that he always used at least one cane.  He further noted 
that he had frequent falls due to the knee giving way.  On 
physical examination, the appellant was noted to move about 
slowly and cautiously and required the use of a cane.  He was 
noted to have significant bilateral genu varus with standing, 
measured at approximately 15 degrees for the right knee.  The 
right knee lacked five degrees of terminal extension and had 
100 degrees of flexion.  The appellant reported pain with 
motion and crepitation was noted on range of motion testing.  
There was marked enlargement of the knee and tenderness to 
palpation over the medial aspect of the knee.  The Lachman's 
test was negative, but there was lateral laxity to stress.  
There was a well-healed transverse surgical scar across the 
anterior aspect of the knee, just below the inferior border 
of the patella.  Right quadriceps muscle weakness was 
measured at 4/5 with associated pain on testing.  The 
appellant was unable to heel and toe walk and he was unable 
to squat.  X-ray examination revealed advanced osteoarthritic 
changes in the form of loss of articular cartilage, shown by 
markedly narrowed joint space with sclerosis of the opposing 
articular surfaces.  Soft tissue calcifications were noted in 
the suprapatellar area as well as in the popliteal regions.  
The diagnosis was severe degenerative joint disease of the 
right knee.  The examiner further commented that the 
appellant was markedly limited in his ability to bear weight, 
to extend or walk and that he required the use of at least 
one cane and occasionally required the use of two.  He was 
markedly limited in his ability to squat or go up and down 
stairs or steps.  

The appellant's right knee disorder is currently evaluated 
pursuant to Diagnostic Code 5257 which provides for a 30 
percent evaluation for a severe impairment of the knee with 
recurrent subluxation or lateral instability.  The 30 percent 
evaluation is the maximum rating available under Code 5257.  
In this regard, the Board notes that service connection has 
been granted for degenerative joint disease due to trauma, 
right knee and a separate 10 percent evaluation has been 
assigned for this disability.  Accordingly, the Board has 
reviewed other potentially applicable Codes including 5260 
and 5261 for limitation of flexion and extension.  However, 
the maximum rating for limitation of flexion is 30 percent 
and while Code 5261 provides for a 40 percent rating, there 
must be limitation of extension to 30 degrees.  Review of the 
record reveals that on VA examination in January 1999, the 
appellant was shown to only lack 5 degrees of extension.  
There is no additional evidence to establish the presence of 
limitation of extension to meet the criteria for a 40 percent 
evaluation under Code 5261.

Ratings in excess of 30 percent are also available under Code 
5256.  However, Code 5256 provides for evaluation on the 
basis of ankylosis of the knee joint.  The medical evidence 
of record in this case does not document that the appellant's 
right knee is ankylosed.  In fact, as noted on VA examination 
in January 1999, the appellant demonstrated that he was only 
lacking 5 degrees extension and had flexion to 100 degrees.  
Accordingly, Code 5256 is not applicable to the appellant's 
disability.

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 with respect to the assignment of an 
extraschedular evaluation.  In this regard, the Board notes 
that in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  Upon careful 
consideration of the evidence of record as summarized above, 
the Board concludes that the schedular provisions have not 
been shown to be inadequate in this case and the appellant's 
right knee disorder has not been shown to be productive of 
extraordinary symptomatology such to render the regular 
schedular criteria inapplicable.  

As previously noted, the medical evidence reflects that the 
appellant's right knee disorder is manifested by constant 
pain, swelling and limited motion.  However, there is no 
competent evidence of record to establish that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  The record does not reflect that 
the appellant has required hospitalization in the recent past 
for his right knee disorder or that there has been any 
extraordinary outpatient treatment for this disability. 

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the undersigned concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's internal derangement of the right 
knee and that the record does not suggest, based upon the 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" right knee 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.  

Accordingly, in view of the above analysis, the Board finds 
that the appellant's internal derangement, right knee is 
appropriately evaluated at the 30 percent level.  In reaching 
this conclusion, the Board has weighed the evidence of record 
and finds that the preponderance of the evidence is against 
the appellant's claim.  Consequently, as the weight of the 
evidence in favor of the appellant's claim does not 
approximate the weight of the evidence against his claim, the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b).

The Board notes that the RO informed the appellant by 
correspondence dated in February 2000, that he might be 
entitled to a total disability evaluation due to individual 
unemployability based upon the VA physician's comment in 
January 1999, that the appellant's limitations would preclude 
his ability to procure and maintain employment.  He was 
provided an application for increased compensation based upon 
unemployability; however, there was no response to that 
correspondence.  Furthermore, it is unclear whether this 
comment was in reference to the right knee alone or both 
knees and the examiner is not shown to have considered the 
appellant's educational experience and occupational 
background in advancing this opinion.  Accordingly, as no 
basis for an increased rating has been shown by the evidence 
of record, entitlement to an evaluation in excess of 30 
percent for internal derangement of the right knee is not 
warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

